Case 1:20-cv-02356-WJM-KLM Document 37 Filed 08/31/20 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-02356-WJM-KLM

  MASTEC POWER CORPORATION,

         Plaintiffs,

  v.

  GATEWAY COGENERATION I, LLC, and
  POWER ENGINEERS, INCORPORATED,

         Defendant.


                       DEFENDANT GATEWAY COGENERATION I, LLC’S
                           CORPORATE DISCLOSURE STATEMENT


         Pursuant to FED. R. CIV. P. 7.1, Defendant Gateway Cogeneration I, LLC hereby states that

  it is a privately-held limited liability company owned solely by its members, none of which is a

  publicly-held company.

  Respectfully submitted this 31st day of August, 2020.

                                              s/ Eric J. Seese
                                              Alexander M. Hunter III
                                              Eric J. Seese
                                              Kendra A. Snyder
                                              Hall, Estill, Hardwick, Gable, Golden & Nelson,
                                              P.C.
                                              1600 Stout St., Ste. 1100
                                              Denver, Colorado 80202
                                              Phone: (720) 512-5820
                                              khunter@hallestill.com
                                              jseese@hallestill.com
                                              ksnyder@hallestill.com

                                              ATTORNEYS FOR DEFENDANT GATEWAY
                                              COGENERATION I, LLC

                                                 1
Case 1:20-cv-02356-WJM-KLM Document 37 Filed 08/31/20 USDC Colorado Page 2 of 2




                            CERTIFICATE OF SERVICE (CM/ECF)

         I hereby certify that on this 31st day of August, 2020, I electronically filed the foregoing
  was electronically filed with the Clerk of the United States District Court using the CM/ECF
  system which will send notification to the following:


  Jared B. Briant, Esq.
  Rachel L. Burkhart. Esq.
  Faegre Drinker Biddle & Reath LLP
  1144 15th Street, Suite 3400
  Denver, CO 80202
  jared.briant@faegredrinker.com
  rachel.burkhart@faegredrinker.com

  Thomas B. Quinn
  Colleen M. Kwiatkowski
  Gordon Rees Scully Mansukhani, LLP
  555 Seventeenth Street, Suite 3400
  Denver, Colorado 80202
  tquinn@grsm.com
  ckwiatkowski@grsm.com



                                                       /s/ Katarzyna A. Parecki
                                                       Katarzyna A. Parecki




                                                  2
